Case 8:20-cv-00089-DOC-JDE Document 72-1 Filed 05/10/21 Page 1 of 6 Page ID #:793




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DECLARATION OF ERIC
                                           PETERSON IN SUPPORT OF REPLY
15                          Plaintiff,     IN SUPPORT OF DEFENDANTS’
                                           MOTION TO ENFORCE THE
16        vs.                              BINDING SETTLEMENT TERMS
                                           SHEET
17
     DESCENDENT STUDIOS INC., a            [REDACTED VERSION OF
18   Texas corporation, and ERIC           DOCUMENT FILED UNDER SEAL
     PETERSON, an individual,              PURSUANT TO ORDER OF THE
19                                         COURT DATED APRIL 20, 2021]
20                      Defendants.
     DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
21                                         Time:      8:30 a.m.
     Texas corporation,
                                           Courtroom: 9D
22
                      Counterclaimant,
23
24        vs.
                                           Judge: Hon. David O. Carter
25   LITTLE ORBIT LLC, a California        Complaint Filed:   1/16/2020
     Limited Liability Company,
26
27                    Counterdefendant.

28
Case 8:20-cv-00089-DOC-JDE Document 72-1 Filed 05/10/21 Page 2 of 6 Page ID #:794




                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

  LITTLE ORBIT LLC, a California Limited
  Liability Company,                                      Case No.: 8:20-cv-00089-DOC-JDE

  Plaintiff,                                               Judge:       Iion. David O. Carter

         vs.
                                                           [REDACTED]
  DESCENDENT STUDIOS INC., a Texas
  corporation, and ERIC PETERSON, an
  individual.

                             DECLARATION OF ERIC PETERSON

         1.      I, Eric Peterson, am over 18 years of age, of sound mind, and competent to testify

  to the facts stated herein. I have personal knowledge of the facts stated herein. I am the President

  of Descendent Studios, Inc. ("Descendent").

         2.      The facts stated in Defendants' Reply in Support of Defendants' Motion to

  Enforce the Binding Settlement Terms Sheet are true and correct.

         3.      Here, Little Orbit's secret, unexpressed intent that

                     was never expressed to Defendants, who had no idea of that purported intent

  and understanding for weeks after the BSTS was signed. In addition, given the vast differences

  between the BSTS and the Development Agreement, there is no reason that Defendants should

  have known about LO's erroneous and incorrect interpretation.

         4.      The BSTS was carefully negotiated by skilled counsel at arms length, Defendants

  own the relevant                       to the game, and royalties are typically based on

  and not on                   , which are subjective and easy to manipulate. Furthermore,

  Defendants' evidence would have clearly shown that Little Orbit's many

  and                     were responsible for the                           based on which Little
Case 8:20-cv-00089-DOC-JDE Document 72-1 Filed 05/10/21 Page 3 of 6 Page ID #:795




  Orbit                              Development Agreement and term sheet addendum in February

  of 2019.

          5.       Little Orbit

                                       lnng agn in FA-It-nary of ,(110, which is whnt    onImpri thiq

  litigation.

          6.       The parties' relationship under the Binding Settlement Terms Sheet

                                    relationship under the Development Agreement. To the contrary,

  under the Binding Settlement Terms Sheet, Descendent assumed

                                                    after transferring

  Little Orbit.

          7.       The Binding Settlement Terms Sheet was a completely different animal from the

  terminated                              The Binding Settlement Terms Sheet simply and

  objectively was not a continuation of the                                 in whole or in part.

          8.       Little Orbit could not have reasonably expected the meaning of words not used or

  defined in the                                             to have the same meaning as the very

  different term              vvthen used in the -very different Binding Settlement Terms Sheet.

          9.       The parties simply did not base the                    in the BSTS on the

  Development Agreement. Rather, they were the product of back-and-forth dickering and

  negotiations.

          10.                      provided for as a remedy for non-payment in the BSTS is not a

  penalty and would not be a windfall to Descendent. Under the Binding Settlement Terms Sheet,

  Defendants get the                        on the back end of the             stream in any event. If

  there is a           breach by Little Orbit, part of the               just gets advanced in time. Little
                                                     2
Case 8:20-cv-00089-DOC-JDE Document 72-1 Filed 05/10/21 Page 4 of 6 Page ID #:796




  Orbit still gets                    later on, even if there is                              by Little Orbit. That

  means that if the game sells well, the early                                   after a                     by Little

  Orbit yields no additional                whatsoever to Descendent in the long run. That cannot

             he a diartrnrtnrtinnatP nr rtnnitive nPnaltv olariRP


            11.       Properly viewing the grave risks and potential damages that Little Orbit's

                                                                      pose to Little Orbit's ability to complete the

                   merely accelerating                                 eventually due to Defendants in any event

  is neither a windfall nor a punitive penalty.

            12.       Defendants are and should be entitled to sue Little Orbit for the settlement

                  This is especially so because Defendants are releasing their very clear right to an

  additional                              due under the breached and wrongfully terminated Terms Sheet

  Amendment to the Development Agreement. The accelerated (but not additional

               is reasonable and proportionate and neither punitive nor a penalty.

            13.       The BSTS merely grants Little Orbit a "license" to use the game code which it

  already has in its possession for testing and education purposes. (BSTS ¶12). The minor work
                                        F —1—                             T
           L.oust..ctiuum. puilut mut,' Lui um),   auvuL a vvuu.n..       1_,ILLtu         wrongly LULllllllaLuu. al
                                                                                                                  Lau

  Development Agreement in February of 2019 consisted of minor debugging work and removal

  of Little Orbit's preferred and specified API (Application Program Interface). Therefore, that

  work was contrary to Little Orbit's specified development path and would not be useful to Little

  Orbit.

            14.       Contrary to Little Orbit's incorrect assertion, this work was never discussed or

  offered to Little Orbit in connection with the Binding Settlement Terms Sheet negotiations, in

  part because it would be of little or not use to Little Orbit. It is at best unclear and worst fictional
                                                              3
Case 8:20-cv-00089-DOC-JDE Document 72-1 Filed 05/10/21 Page 5 of 6 Page ID #:797




     whether and how Little Orbit developed its alleged subjective "understanding" that Defendants

     continued to develop the game                              Little Orbit's

     Simply put, that assertion is made up and not factual and the alleged

                         simply did not take place.

            15.                                                                           which deviated

     from Little Orbit's development path. If the court decides that LO is entitled to

     work done to remove Little Orbit's mistakes, then Defendants are willing to convey or transfer

     the - additional"                          Little Orbit's development path. However, the alleged

     failure by Defendants to provide Little Orbit with something that was never promised nor even

     discussed and which would be worthless to Little Orbit is not a substantial failure of

     consideration.




                                              VERIFICATION

            I, Eric Peterson, on this / go Day of May, 2021 pursuant to the laws of the State of Texas

     and the United States of America, hereby certify and declare under oath and under penalty of

     perjury that the foregoing is true and correct and that the facts stated in this Declaration are true

     and correct.




                                                      Eric Peterson
                                                      President
                                                      Descendent Studios, Inc.



                                                        4
Case 8:20-cv-00089-DOC-JDE Document 72-1 Filed 05/10/21 Page 6 of 6 Page ID #:798




                                CERTIFICATE OF SERVICE
            I, the undersigned, certify and declare that I am over the age of 18 years,
     employed in the County of Los Angeles, State of California, and am not a party to the
     above-entitled action.
            On May 10, 2021, I filed a copy of the following document(s):
     [REDACTED] DECLARATION OF ERIC PETERSON IN SUPPORT OF
     REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO ENFORCE THE
     BINDING SETTLEMENT TERMS SHEET
     By electronically filing with the Clerk of the Court using the CM/ECF system which
     will send notification of such filing to the following:

        •   Leo Edward Lundberg , Jr
            leo.law.55@gmail.com
        •   Michael Danton Richardson
            mdantonrichardson@yahoo.com


            Executed on May 10, 2021, at Los Angeles, California. I hereby certify that I
     am employed in the office of a member of the Bar of this Court at whose direction the
     service was made.
                                             /s/ Diane Hashimoto__________________
                                             Diane Hashimoto




                                                -1-
